


110 HR 5790 IH: Universal Homeowner Tax Cut Act of

U.S. House of Representatives
2008-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5790
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2008
			Mr. Foster introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  deduction for State and local real property taxes whether or not the taxpayer
		  itemizes other deductions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Universal Homeowner Tax Cut Act of
			 2008.
		IDeduction for
			 State and local real property taxes allowed whether or not taxpayer itemizes
			 other deductions
			101.Deduction for State
			 and local real property taxes allowed whether or not taxpayer itemizes other
			 deductions
				(a)In
			 generalSubsection (a) of section 62 of the Internal Revenue Code
			 of 1986 (defining adjusted gross income) is amended by inserting before the
			 last sentence the following new paragraph:
					
						(22)State and local
				real property taxesAt the
				election of the taxpayer, so much of the deduction allowed by section 164 for
				State and local real property taxes (within the meaning of section 164) as does
				not exceed $1,000 ($2,000 in the case of a joint
				return).
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2008.
				IIRevenue
			 Provisions
			ANonqualified
			 deferred compensation from certain tax indifferent parties
				201.Nonqualified
			 deferred compensation from certain tax indifferent parties
					(a)In
			 generalSubpart B of part II of subchapter E of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to taxable year for which items of
			 gross income included) is amended by inserting after section 457 the following
			 new section:
						
							457A.Nonqualified
				deferred compensation from certain tax indifferent parties
								(a)In
				generalAny compensation
				which is deferred under a nonqualified deferred compensation plan of a
				nonqualified entity shall be taken into account for purposes of this chapter
				when there is no substantial risk of forfeiture of the rights to such
				compensation.
								(b)Nonqualified
				entityFor purposes of this section, the term nonqualified
				entity means—
									(1)any foreign corporation unless
				substantially all of its income is—
										(A)effectively
				connected with the conduct of a trade or business in the United States,
				or
										(B)subject to a
				comprehensive foreign income tax, and
										(2)any partnership unless substantially all of
				its income is allocated to persons other than—
										(A)foreign persons
				with respect to whom such income is not subject to a comprehensive foreign
				income tax, and
										(B)organizations
				which are exempt from tax under this title.
										(c)Ascertainability
				of amounts of compensation
									(1)In
				generalIf the amount of any compensation is not ascertainable at
				the time that such compensation is otherwise to be taken into account under
				subsection (a)—
										(A)such amount shall
				be so taken into account when ascertainable, and
										(B)the tax imposed
				under this chapter for the taxable year in which such compensation is taken
				into account under subparagraph (A) shall be increased by the sum of—
											(i)the amount of
				interest determined under paragraph (2), and
											(ii)an amount equal
				to 20 percent of the amount of such compensation.
											(2)InterestFor purposes of paragraph (1)(B)(i), the
				interest determined under this paragraph for any taxable year is the amount of
				interest at the underpayment rate under section 6621 plus 1 percentage point on
				the underpayments that would have occurred had the deferred compensation been
				includible in gross income for the taxable year in which first deferred or, if
				later, the first taxable year in which such deferred compensation is not
				subject to a substantial risk of forfeiture.
									(d)Other
				definitions and special rulesFor purposes of this
				section—
									(1)Substantial risk
				of forfeiture
										(A)In
				generalThe rights of a person to compensation shall be treated
				as subject to a substantial risk of forfeiture only if such person’s rights to
				such compensation are conditioned upon the future performance of substantial
				services by any individual.
										(B)Exception for
				compensation based on gain recognized on an investment asset
											(i)In
				generalTo the extent provided in regulations prescribed by the
				Secretary, if compensation is determined solely by reference to the amount of
				gain recognized on the disposition of an investment asset, such compensation
				shall be treated as subject to a substantial risk of forfeiture until the date
				of such disposition.
											(ii)Investment
				assetFor purposes of clause (i), the term investment
				asset means any single asset (other than an investment fund or similar
				entity)—
												(I)acquired directly
				by an investment fund or similar entity,
												(II)with respect to
				which such entity does not (nor does any person related to such entity)
				participate in the active management of such asset (or if such asset is an
				interest in an entity, in the active management of the activities of such
				entity), and
												(III)substantially
				all of any gain on the disposition of which (other than such deferred
				compensation) is allocated to investors in such entity.
												(iii)Coordination
				with special rule for short-term deferrals of
				compensationParagraph (3)(B) shall not apply to any compensation
				to which clause (i) applies.
											(2)Comprehensive
				foreign income taxThe term comprehensive foreign income
				tax means, with respect to any foreign person, the income tax of a
				foreign country if—
										(A)such person is
				eligible for the benefits of a comprehensive income tax treaty between such
				foreign country and the United States, or
										(B)such person
				demonstrates to the satisfaction of the Secretary that such foreign country has
				a comprehensive income tax.
										Such term
				shall not include any tax unless such tax includes rules for the deductibility
				of deferred compensation which are similar to the rules of this title.(3)Nonqualified
				deferred compensation plan
										(A)In
				generalThe term nonqualified deferred compensation
				plan has the meaning given such term under section 409A(d), except that
				such term shall include any plan that provides a right to compensation based on
				the appreciation in value of a specified number of equity units of the service
				recipient.
										(B)Exception for
				short-term deferralsCompensation shall not be treated as
				deferred for purposes of this section if the service provider receives payment
				of such compensation not later than 12 months after the end of the taxable year
				of the service recipient during which the right to the payment of such
				compensation is no longer subject to a substantial risk of forfeiture.
										(4)Exception for
				certain compensation with respect to effectively connected incomeIn the case a foreign corporation with
				income which is taxable under section 882, this section shall not apply to
				compensation which, had such compensation had been paid in cash on the date
				that such compensation ceased to be subject to a substantial risk of
				forfeiture, would have been deductible by such foreign corporation against such
				income.
									(5)Application of
				rulesRules similar to the
				rules of paragraphs (5) and (6) of section 409A(d) shall apply.
									(e)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this section, including regulations disregarding a substantial risk of
				forfeiture in cases where necessary to carry out the purposes of this
				section.
								.
					(b)Conforming
			 amendmentSection 26(b)(2) of such Code is amended by striking
			 and at the end of subparagraph (S), by striking the period at
			 the end of subparagraph (T) and inserting , and, and by adding
			 at the end the following new subparagraph:
						
							(U)section 457A(c)(1)(B) (relating to
				ascertainability of amounts of
				compensation).
							.
					(c)Clerical
			 amendmentThe table of
			 sections of subpart B of part II of subchapter E of chapter 1 of such Code is
			 amended by inserting after the item relating to section 457 the following new
			 item:
						
							
								Sec. 457A. Nonqualified deferred compensation from certain tax
				indifferent
				parties.
							
							.
					(d)Effective
			 date
						(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to amounts deferred which are
			 attributable to services performed after December 31, 2007.
						(2)Application to
			 existing deferralsIn the case of any amount deferred to which
			 the amendments made by this section do not apply solely by reason of the fact
			 that the amount is attributable to services performed before January 1, 2008,
			 to the extent such amount is not includible in gross income in a taxable year
			 beginning before 2017, such amounts shall be includible in gross income in the
			 later of—
							(A)the last taxable
			 year beginning before 2017, or
							(B)the taxable year in
			 which there is no substantial risk of forfeiture of the rights to such
			 compensation (determined in the same manner as determined for purposes of
			 section 457A of the Internal Revenue Code of 1986, as added by this
			 section).
							(3)Accelerated
			 paymentsNo later than 60
			 days after the date of the enactment of this Act, the Secretary shall issue
			 guidance providing a limited period of time during which a nonqualified
			 deferred compensation arrangement attributable to services performed on or
			 before December 31, 2007, may, without violating the requirements of section
			 409A(a) of the Internal Revenue Code of 1986, be amended to conform the date of
			 distribution to the date the amounts are required to be included in
			 income.
						(4)Certain
			 back-to-back arrangementsIf the taxpayer is also a service
			 recipient and maintains one or more nonqualified deferred compensation
			 arrangements for its service providers under which any amount is attributable
			 to services performed on or before December 31, 2007, the guidance issued under
			 paragraph (3) shall permit such arrangements to be amended to conform the dates
			 of distribution under such arrangement to the date amounts are required to be
			 included in the income of such taxpayer under this subsection.
						(5)Accelerated
			 payment not treated as material modificationAny amendment to a
			 nonqualified deferred compensation arrangement made pursuant to paragraph (3)
			 or (4) shall not be treated as a material modification of the arrangement for
			 purposes of section 409A of the Internal Revenue Code of 1986.
						BCodification of
			 economic substance doctrine
				211.Codification of
			 economic substance doctrine
					(a)In
			 generalSection 7701 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (p) as
			 subsection (q) and by inserting after subsection (o) the following new
			 subsection:
						
							(p)Clarification of economic substance
				doctrine
								(1)Application of doctrineIn
				the case of any transaction to which the economic substance doctrine is
				relevant, such transaction shall be treated as having economic substance only
				if—
									(A)the transaction changes in a meaningful way
				(apart from Federal income tax effects) the taxpayer’s economic position,
				and
									(B)the taxpayer has a substantial purpose
				(apart from Federal income tax effects) for entering into such
				transaction.
									(2)Special rule where taxpayer relies on
				profit potential
									(A)In
				generalThe potential for profit of a transaction shall be taken
				into account in determining whether the requirements of subparagraphs (A) and
				(B) of paragraph (1) are met with respect to the transaction only if the
				present value of the reasonably expected pre-tax profit from the transaction is
				substantial in relation to the present value of the expected net tax benefits
				that would be allowed if the transaction were respected.
									(B)Treatment of fees and foreign
				taxesFees and other
				transaction expenses and foreign taxes shall be taken into account as expenses
				in determining pre-tax profit under subparagraph (A).
									(3)State and local
				tax benefitsFor purposes of paragraph (1), any State or local
				income tax effect which is related to a Federal income tax effect shall be
				treated in the same manner as a Federal income tax effect.
								(4)Financial
				accounting benefitsFor purposes of paragraph (1)(B), achieving a
				financial accounting benefit shall not be taken into account as a purpose for
				entering into a transaction if such transaction results in a Federal income tax
				benefit.
								(5)Definitions and special rulesFor purposes of this subsection—
									(A)Economic substance doctrineThe term economic substance
				doctrine means the common law doctrine under which tax benefits under
				subtitle A with respect to a transaction are not allowable if the transaction
				does not have economic substance or lacks a business purpose.
									(B)Exception for personal transactions of
				individualsIn the case of an
				individual, paragraph (1) shall apply only to transactions entered into in
				connection with a trade or business or an activity engaged in for the
				production of income.
									(C)Other common law doctrines not
				affectedExcept as
				specifically provided in this subsection, the provisions of this subsection
				shall not be construed as altering or supplanting any other rule of law, and
				the requirements of this subsection shall be construed as being in addition to
				any such other rule of law.
									(D)Determination of
				application of doctrine not affectedThe determination of whether the economic
				substance doctrine is relevant to a transaction shall be made in the same
				manner as if this subsection had never been enacted.
									(6)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this subsection. Such regulations may include exemptions from the application
				of this
				subsection.
								.
					(b)Effective
			 DateThe amendments made by
			 this section shall apply to transactions entered into after the date of the
			 enactment of this Act.
					212.Penalties for
			 underpayments
					(a)Penalty for underpayments attributable to
			 transactions lacking economic substance
						(1)In generalSubsection (b) of
			 section 6662 of the Internal Revenue Code of 1986 is amended by inserting after
			 paragraph (5) the following new paragraph:
							
								(6)Any disallowance
				of claimed tax benefits by reason of a transaction lacking economic substance
				(within the meaning of section 7701(p)) or failing to meet the requirements of
				any similar rule of
				law.
								.
						(2)Increased
			 penalty for nondisclosed transactionsSection 6662 of such Code
			 is amended by adding at the end the following new subsection:
							
								(i)Increase in
				penalty in case of nondisclosed noneconomic substance transactions
									(1)In
				generalTo the extent that a portion of the underpayment to which
				this section applies is attributable to one or more nondisclosed noneconomic
				substance transactions, subsection (a) shall be applied with respect to such
				portion by substituting 40 percent for 20
				percent.
									(2)Nondisclosed
				noneconomic substance transactionsFor purposes of this
				subsection, the term nondisclosed noneconomic substance
				transaction means any portion of a transaction described in subsection
				(b)(6) with respect to which the relevant facts affecting the tax treatment are
				not adequately disclosed in the return nor in a statement attached to the
				return.
									(3)Special rule for
				amended returnsExcept as
				provided in regulations, in no event shall any amendment or supplement to a
				return of tax be taken into account for purposes of this subsection if the
				amendment or supplement is filed after the earlier of the date the taxpayer is
				first contacted by the Secretary regarding the examination of the return or
				such other date as is specified by the
				Secretary.
									.
						(3)Conforming
			 amendmentSubparagraph (B) of section 6662A(e)(2) of such Code is
			 amended—
							(A)by striking
			 section 6662(h) and inserting subsection (h) or (i) of
			 section 6662, and
							(B)by striking
			 gross valuation
			 misstatement penalty in the heading and inserting
			 certain increased
			 underpayment penalties.
							(b)Reasonable cause
			 exception not applicable to noneconomic substance transactions, tax shelters,
			 and certain large corporationsSubsection (c) of section 6664 of
			 such Code is amended—
						(1)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively,
						(2)by striking
			 paragraph (2) in paragraph (4), as so redesignated, and
			 inserting paragraph (3), and
						(3)by inserting after
			 paragraph (1) the following new paragraph:
							
								(2)Exception for
				noneconomic substance transactions, tax shelters, and certain large
				corporationsParagraph (1) shall not apply—
									(A)to any portion of
				an underpayment which is attributable to one or more tax shelters (as defined
				in section 6662(d)(2)(C)) or transactions described in section 6662(b)(6),
				and
									(B)to any taxpayer if
				such taxpayer is a specified large corporation (as defined in section
				6662(d)(2)(D)(ii)).
									.
						(c)Application of
			 penalty for erroneous claim for refund or credit to noneconomic substance
			 transactionsSection 6676 of such Code is amended by
			 redesignating subsection (c) as subsection (d) and inserting after subsection
			 (b) the following new subsection:
						
							(c)Noneconomic
				substance transactions treated as lacking reasonable basisFor purposes of this section, any excessive
				amount which is attributable to any transaction described in section 6662(b)(6)
				shall not be treated as having a reasonable
				basis.
							.
					(d)Special
			 understatement reduction rule for certain large corporations
						(1)In
			 generalParagraph (2) of section 6662(d) of such Code is amended
			 by adding at the end the following new subparagraph:
							
								(D)Special
				reduction rule for certain large corporations
									(i)In
				generalIn the case of any specified large corporation—
										(I)subparagraph (B)
				shall not apply, and
										(II)the amount of the
				understatement under subparagraph (A) shall be reduced by that portion of the
				understatement which is attributable to any item with respect to which the
				taxpayer has a reasonable belief that the tax treatment of such item by the
				taxpayer is more likely than not the proper tax treatment of such item.
										(ii)Specified large
				corporation
										(I)In
				generalFor purposes of this
				subparagraph, the term specified large corporation means any
				corporation with gross receipts in excess of $100,000,000 for the taxable year
				involved.
										(II)Aggregation
				ruleAll persons treated as a
				single employer under section 52(a) shall be treated as one person for purposes
				of subclause
				(I).
										.
						(2)Conforming
			 amendmentSubparagraph (C) of section 6662(d)(2) of such Code is
			 amended by striking Subparagraph (B) and inserting
			 Subparagraphs (B) and (D)(i)(II).
						(e)Effective
			 DateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
					
